Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


                                                       Nov 13 2014, 10:43 am


APPELLANT PRO SE:

J.M.
Lafayette, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE THE PATERNITY OF B.M.:                       )
                                                   )
J.M.,                                              )
                                                   )
        Appellant,                                 )
                                                   )
               vs.                                 )   No. 79A05-1403-JP-115
                                                   )
M.S.,                                              )
                                                   )
        Appellee.                                  )


                     APPEAL FROM THE TIPPECANOE CIRCUIT COURT
                        The Honorable Thomas H. Busch, Special Judge
                                Cause No. 79C01-0003-JP-1


                                        November 13, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                               Case Summary

          Pro-se Appellant J.M. (“Father”) appeals an order issued pursuant to a motion to

correct error, modifying in part an order determining Father’s child support obligation for

B.M., his child with M.S. (“Mother”); finding Father to be in contempt of court for non-

payment of child support and medical expenses; and ordering that he pay Mother’s attorney’s

fees. We affirm in part, reverse in part, and remand with instructions.

                                                     Issues

          Father articulates several issues,1 which we consolidate and restate as the following:

whether the trial court abused its discretion by:

          a.       Failing to correct mathematical error in the crediting of child support
                   payments made by Father;

          b.       Finding Father in contempt of court; and

          c.       Ordering Father to pay Mother’s attorney’s fees.

                                     Facts and Procedural History

          Father and Mother are the parents of B.M., born July 31, 1996. On August 15, 2002,

Mother was awarded sole custody of B.M. Father was ordered to pay child support of

$123.16 weekly and a portion of B.M.’s uninsured medical expenses. App. 89.

          On July 14, 2003, the Tippecanoe Circuit Court issued an order providing in relevant

part: “Child support shall continue at $100.00 per week” and “The father is current on all

child support payments.” (App. 91.) On March 21, 2006, a Guardian ad Litem (“GAL”) was

appointed to make recommendations in light of “ongoing problems between the parents.”

1
    Father fails to develop a corresponding argument as to some of his articulated issues.

                                                        2
(App. 34.) The parents were ordered to participate in family counseling and individual

counseling. On January 13, 2011, the trial court issued an order modifying parenting time,

ordering Father to have individual counseling sessions, and providing that “in the event there

are further issues,” the parents were required to meet with the GAL. (App. 38.)

       On September 22, 2011, counsel for Mother issued a letter to Father’s counsel stating

that Father had failed to make his contributions to medical bills and also owed $450.00 in

child support. On April 19, 2012, Father filed a petition to modify child support. The

petition for modification was dismissed on July 17, 2012. On the same date, Mother filed a

petition alleging Father was in contempt of court for non-payment of medical bills and child

support arrearage. On July 30, 2012, upon advice of counsel, Father paid an additional

$200.00 in cash as child support. He subsequently filed a Certification of Compliance in the

trial court. Mother filed a petition to modify child support.

       On August 21, 2013, a hearing was conducted on all pending motions. At the

conclusion of Father’s and Mother’s testimony, the trial court ordered that Father provide

health insurance for B.M. and ordered the parties to submit proposed findings and

conclusions on the remaining issues.

       On October 24, 2013, the trial court issued an order modifying Father’s child support

obligation to $166.00 weekly and finding Father in contempt of court. The order stated that

Father was to purge himself of contempt by paying $1,642.83 to Mother for medical bills

owed for 2010 and 2011, paying a child support arrearage of $1,782.00 (as of May 5, 2013),

and paying Mother’s attorney’s fees of $1,500.00. App. 26. Father filed a motion to correct


                                              3
error, claiming that his income available for child support had been over-stated and that

$133.00 weekly was an appropriate amount. He further asserted that mathematical error had

been reflected in the trial court’s calculation of child support arrearage and he had been in

arrears only $200.00, which he had paid after the filing of the contempt petition. Father also

claimed that he owed only $1,234.89 as medical expenses and Mother had failed to show that

she had paid the first 6% of B.M.’s medical expenses, in compliance with an agreement

reached during co-parenting counseling sessions. According to Father, the finding of

contempt was thus unwarranted. Finally, he challenged the award of attorney’s fees and

requested that Mother be ordered to pay his attorney’s fees.

       On February 4, 2014, a hearing was conducted on the motion to correct error. On

February 18, 2014, the trial court issued a corrected order. Pursuant to the corrected order,

Father was to purge himself of contempt by paying $1,500.00 to Mother’s attorney, paying

$1,782.00 in child support arrearage, and paying $1,288.99 in medical bills. Father now

appeals.

                                 Discussion and Decision

                                    Standard of Review

       At the outset, we note that Mother has failed to file an appellee’s brief. When the

appellee fails to submit a brief, we need not undertake the appellee’s burden of responding to

arguments that are advanced for reversal by the appellant. Hamiter v . Torrence, 717 N.E.2d
1249, 1252 (Ind. Ct. App. 1999). Rather, we may reverse the trial court if the appellant

makes a prima facie case of error. Id. “Prima facie” is defined as “at first sight, on first


                                              4
appearance, or on the face of it.” Id. Still, we are obligated to correctly apply the law to the

facts in the record in order to determine whether reversal is required. Mikel v. Johnston, 907
N.E.2d 547, 550 n.3 (Ind. Ct. App. 2009).

       A trial court is vested with broad discretion to determine whether it will grant or deny

a motion to correct error. Williamson v. Williamson, 825 N.E.2d 33, 44 (Ind. Ct. App.

2005). Furthermore, we generally give considerable deference to the trial court’s findings in

family law matters as the trial court is in the best position to become acquainted with the

relationship between parents and their children. Redd v. Redd, 901 N.E.2d 545, 549 (Ind. Ct.

App. 2009). An abuse of discretion occurs if the trial court’s decision was against the logic

and effect of the facts and circumstances before the court or if the court has misapplied the

law. Walker v. Kelley, 819 N.E.2d 832, 836 (Ind. Ct. App. 2004).

       Where, as here, the trial court enters findings of fact and conclusions thereon without

an Indiana Trial Rule 52 written request from a party, the entry of findings and conclusions is

considered to be sua sponte. Dana Companies, LLC v. Chaffee Rentals, 1 N.E.3d 738, 747

(Ind. Ct. App. 2013), trans. denied. Where the trial court enters specific findings sua sponte,

the findings control our review and the judgment only as to the issues those specific findings

cover. Id. Where there are no specific findings, a general judgment standard applies and we

may affirm on any legal theory supported by the evidence adduced at trial. Id.

       A two-tier standard of review is applied to the sua sponte findings and conclusions

made: whether the evidence supports the findings, and whether the findings support the

judgment. Id. Findings and conclusions will be set aside only if they are clearly erroneous,


                                               5
that is, when the record contains no facts or inferences supporting them. Id. A judgment is

clearly erroneous when a review of the record leaves us with a firm conviction that a mistake

has been made. Id. In conducting our review, we consider only the evidence favorable to the

judgment and all reasonable inferences flowing therefrom. Id. We will neither reweigh the

evidence nor assess witness credibility. Id.

                                       Child Support

       The trial court’s “Corrected Order for October 24, 2013,” entered on February 18,

2014, included findings of fact with regard to child support arrearage:

       16. The child support printouts from the Tippecanoe County Clerk’s Office
       that were put into evidence show that between July 15, 2003 and July 17, 2012
       (the date the mother filed her contempt petition), there were 470 weeks x
       $100.00 per week, which equals $47,000.00 owed by the father for child
       support.

       17. The last Court Order regarding the child support was July 14, 2003, and at
       that time the [sic] there was no arrearage owed by the father.

       18. Between July 15, 2003 and July 17, 2012, the father paid support in the
       amount of $46,250.00.

       19. The father’s support arrearage on July 17, 2012 was $750.00.

       20. On July 30, 2012, after the mother filed her contempt petition, the father
       paid an additional $200.00 and reduced his support arrearage to $550.00.

       21. In the 42 weeks from July 18, 2012 to May 3, 2013, the father has paid his
       support of $100.00 per week on a timely basis by paying $4,200.00 in 42
       weeks.

       22. The father is in arrears in the amount of $550.00 as of this date not
       including any retroactive support dating back to the date the mother filed her
       modification on October 31, 2012.




                                               6
(App. 30-31.) Father’s Exhibit B, a Tippecanoe County Clerk summary of child support

payments, accompanied by a summation sheet, discloses payments by Father from August 16,

2002 to July 30, 2012. Father paid $51,200.00 after the July 14, 2003 order stating there was

no child support arrearage. For the time frame corresponding to Finding No. 18, that is –

July 15, 2003 to July 17, 2012 – Father paid $46,750.00. Thus, Findings 18, 19, 20, and 22

are erroneous.

        Father owed $47,000.00 for the 470 weeks at issue; he paid $46,750.00 and thus was

behind $250.00 by July 17, 2012, the date of Mother’s petition for contempt. Thereafter,

upon advice of his former counsel that he was $200.00 in arrears, Father made a $200.00

payment.2 This payment was recognized by the trial court. However, the trial court’s

calculation of an arrearage incorporates mathematical error, apparently based upon Mother’s

testimony after her attorney’s review of the payment history.3 This should be re-calculated

upon remand.

        In addition, Father makes a cursory argument that his ongoing child support obligation

should be lower because irregular income was improperly included in the calculation of his

gross income available for child support purposes.4 He does not develop a supporting


2
 Apparently, Father’s former counsel believed that he should receive credit for a $50.00 payment made on July
14, 2003. This was, however, likely taken into account by the trial court in the same-day order clarifying that
Father was not in arrears.

3
 Father’s typical payment was $100.00. However, on September 17, 2007, he made a $600.00 payment. It
appears that the $500.00 discrepancy between the calculation of Mother’s counsel and Father’s counsel may be
attributable to $100.00 being added into a total as opposed to $600.00.

4
 The Indiana Child Support Guidelines advocate a total income approach to calculating weekly gross income.
Ratliff v. Ratliff, 804 N.E.2d 237, 245 (Ind. Ct. App. 2004). The guidelines define “weekly gross income” as
actual weekly gross income of the parent if employed to full capacity, potential income if unemployed or

                                                      7
argument, beyond claiming that he has not been re-elected to his part-time local trustee

position. This factual assertion was not entered into evidence at the hearings before the trial

court. Father does not demonstrate an abuse of discretion in the trial court’s determination of

prospective child support.

       Finally, with respect to child support, Father notes that Mother was given credit for

the payment of health care premiums. At the conclusion of the hearing on August 21, 2013,

the trial court ordered Father to provide health insurance for B.M. within seven days and

ordered that child support worksheets were to show no prospective deduction for Mother.

However, this change in worksheets was not implemented and warrants correction upon

remand.

                                            Contempt

       Whether a person is in contempt of a court order is a matter left to the trial court’s

discretion, and we will reverse a finding of contempt only where an abuse of discretion has

been shown. Geesy v. Geesy, 959 N.E.2d 256, 258 (Ind. Ct. App. 2011). Contempt is not an

available remedy in every case where a child support deficiency exists; rather, for an obligor

to be held in contempt, it must be shown that the delinquency resulted from a willful failure

to comply with a support order and that the delinquent parent had the ability to pay. Id.

(citing Pettit v. Pettit, 626 N.E.2d 444, 446 (Ind. 1993)).

       Here, the evidence indicates that Father regularly paid child support via income

withholding. At one point, he was in arrears in child support by $250.00 (possibly only


underemployed, and imputed income based upon “in-kind” benefits. Ind. Child Supp. G.3(A).

                                                 8
$200.00 because of a July 14, 2003 payment of $50.00). Upon the filing of a petition for

contempt and the advice of counsel, Father paid $200.00 in cash. Finding 24, providing “The

father testified that he unilaterally stopped paying support at a point when his son was not

visiting with him,” is not supported by the testimony of record. (App. 31.)

       Father also owed medical bills of $1,288.99. It is noteworthy, however, that the

correct obligation was not ascertained until the final order on motion to correct error. The

previous order erroneously incorporated a 66%/34% split as opposed to 51%/49%. Too, the

parties had not complied with a prior court order to meet with the GAL regarding problems

and were in disagreement as to Mother’s obligation to pay 6% before billing Father and the

degree to which documentation was necessary.

       The trial court’s findings of fact include findings that: “The father has not paid his

portion of the medical bills owed for 2010” and “The father has not paid his portion of the

medical bills for 2011.” (App. 31.) However, the trial court does not include a finding that

the non-compliance was in willful disobedience to a court order. Given the pervasive

mathematical errors, and the lack of evidence of willfulness, the determination of contempt is

contrary to the facts and circumstances before the trial court.

                                      Attorney’s Fees

       Father argues that the trial court abused its discretion when it ordered him to pay

Mother’s attorney’s fees. He observes that Mother’s attorney submitted no affidavit of fees

and he further contends there is an absence of evidence of contemptuous behavior on his part.




                                              9
       A trial court has broad discretion to impose attorney’s fees on either parent.

Thompson v. Thompson, 868 N.E.2d 862, 870 (Ind. Ct. App. 2007). We will reverse an

order for the payment of attorney’s fees only when the award is clearly against the logic and

effect of the facts and circumstances before the court. Id. The trial court may properly

consider the respective resources of the parties, their financial earning abilities, and “any

other factors that bear on the reasonableness of the award.” Id. Moreover, the trial court

may consider parental misconduct that necessitated additional legal expenses for the other

parent. Id.

       The instant award of attorney’s fees did not rest upon the respective financial

conditions of the parties. Rather, the trial court concluded that Father should pay Mother’s

attorney’s fees because of his contempt of court. However, as the contempt finding is

unsupported by the evidence, the award of attorney’s fees is likewise unsupported by the

facts and circumstances before the trial court.

       Father claims that he should receive attorney’s fees from Mother because she pursued

an action for contempt of court without justification. According to Father, a more diligent

review of child support records would have revealed that Father was not in arrears. That

said, Mother’s pursuit of Father for his contribution to medical bills was not misconduct

warranting an award of attorney’s fees to Father.

                                        Conclusion

       Father has established, prima facie, that the calculation of child support arrearage

includes a mathematical error and that the child support worksheet supporting the prospective


                                             10
child support award does not accurately reflect which parent pays medical insurance. Father

has further shown, prima facie, that the trial court abused its discretion by finding him in

contempt of court and ordering his payment of Mother’s attorney’s fees. We affirm in part,

reverse in part, and remand with instructions to review the mathematical computation of past

child support payments, correctly allocate the parental credit for health insurance payment,

and calculate Father’s child support obligation accordingly.

NAJAM, J., and PYLE, J., concur.




                                            11